EMPLOYMENT AGREEMENT
CHIEF EXECUTIVE OFFICER
AMENDED AND RESTATED – SEPTEMBER 9, 2009


This Employment Agreement ("Agreement"), originally made effective the 1st day
of December, 2008, as amended and restated effective September 9, 2009, is by
and between Otter Tail Ag Enterprises, LLC, a Minnesota limited liability
company (“Company”), and Anthony Hicks, a Minnesota resident ("Executive").


RECITALS


WHEREAS, Company is a limited liability company organized for the purpose, among
other things, of operating an ethanol plant and associated business, with its
principal place of business near Fergus Falls, Minnesota; and


WHEREAS, Company seeks to continue to retain Executive as Chief Executive
Officer under the terms of this Agreement; and


WHEREAS, the Company and Executive believe it is in their mutual best interests
to enter into an agreement regarding their mutual obligations relative to
Executive's employment with the Company.


NOW, THEREFORE, the parties hereto agree as follows:


1.           EMPLOYMENT.


Company agrees to continue to employ Executive as Chief Executive
Officer/General Manager, under the terms of this Agreement through the
Termination Date, subject to earlier termination as herein provided.  The
position shall be referred to as “Chief Executive Officer.”   Executive hereby
accepts such continued employment , and agrees to remain employed with the
Company in accordance with the terms and conditions of this Agreement and the
terms of employment applicable to regular employees of Company, including the
terms and conditions to be set forth in the Company’s Human Resources Policy
Manual to be developed by the Company (the "Handbook").  In the event of any
conflict or ambiguity between the terms of this Agreement and terms of
employment applicable to regular employees, the terms of this Agreement shall
control.   Any prior agreements or arrangements concerning Hick’s employment
with the Company, oral or written, between Executive and Hicks are superseded
and replaced by the terms of this Agreement.


2.           DUTIES OF EXECUTIVE.


The duties of Executive shall include the performance of all of the duties
typical of the office held by Chief Executive Officer of an ethanol plant as
described in the organizational documents of the Company, and such other duties
and obligations as may be assigned or directed by the Company’s Board of
Governors (the "Board").  Executive shall perform all his duties in a
professional, ethical and businesslike manner.
 
 
 

--------------------------------------------------------------------------------

 

Executive has developed a great deal of  knowledge regarding Company's
operations, finance, and systems.  This knowledge will be valuable, if not
essential, in Company's restructuring and reorganization efforts.  Executive's
services will be critical in the effort to maximize the value of the Company's
assets and member benefits.  In connection with the current and continuing
operations of the Company, Executive will continue to perform a broad range of
services including:  development of short-term cash flows, forecasting tools and
planning methodologies; developing Company’s business plan as may be required by
lenders in the context of negotiations; assisting the “working group” of
professionals who will be assisting Company  in the reorganization processes or
working with the various stakeholders to improve the coordination of the effort
in restructuring; assisting with testimony before the various courts; and
assisting with the preparation of such pleadings as may be required in any
bankruptcy matter, including any plan of reorganization.  In that respect,
Executive will serve as Company's chief restructuring officer and shall report
directly to the Company's Board of Directors.  These duties and roles represent
an increase in responsibility and time commitment from Executive supporting
revised compensation arrangements, in order to secure Executive's continued
availability for Company's services.  Accordingly, the Company will make a
one-time retention payment to Executive on September 9, 2010, in the amount of
$30,000.00.  Notwithstanding anything to the contrary in this contract,
Executive agrees to continue his employment without voluntary early termination
through at least December 31, 2009.  Commencing January 1, 2010 this Agreement
is terminable by Executive as set forth in Section 5(C), or by the Company as
set forth in Section 5(B) or 5(D).


Executive agrees to serve the Company faithfully and to the best of his
abilities, and to devote his full time, attention, and efforts to the business
and affairs of the Company during the term of his employment with the
Company.  Executive will not, during the term of this Agreement or his
employment with the Company, directly or indirectly engage in any other part
time or full time employment or business, either as an employee, employer,
consultant, principal, officer, director, advisor, or in any other capacity,
either with or without compensation, without the prior written consent of the
Board.  Executive represents to the Company that he is under no contractual
commitments that are inconsistent with his obligations set forth in this
Agreement or that would preclude his employment with the Company.


 3.           COMPENSATION.


Executive's salary during the term of his employment with the Company under this
Agreement will be payable in installments according to the Company's regular
payroll schedule.  Executive's base annualized salary during the term of this
Agreement shall be as follows (the “Base Salary”):


Start Date through December 31, 2010:  $137,000.00
 
Executive shall have the opportunity to earn annual discretionary bonuses which
shall be considered by the Board first in November, 2009, and next in November,
2010, depending on the fiscal condition of the Company.
 
 
Provided Executive meets the standard requirements of qualifying to be a member
of the Company, Executive will receive a profit's interest on a total of an
additional 10,000 Class A member units of the Company at a zero basis, with
ownership of said units to vest as follows (the "Vesting Dates"):
 
 
2

--------------------------------------------------------------------------------

 

January 1, 2009-4,500
December 31, 2009– 4,500 Units Vest
December 31, 2010 – 1,000 Units Vest


Vesting is contingent upon Executive being employed with the Company on any of
the Vesting Dates.  A precondition of any Compensation to be paid under this
Agreement is Executive's performance of his duties, compliance with this
Agreement, and compliance with the regulations governing plant operations.
 
4.           BENEFITS.
 
In addition to the compensation described in Section 3 of this Agreement,
Executive will be entitled to certain additional benefits afforded to the Chief
Executive Officer position, as well as those benefits generally available to
employees of the Company.  Benefits afforded are generally subject to being
altered, modified, discontinued, amended, or otherwise changed by the Company.


A.           Vacation/Sick Leave.  Executive will be entitled to paid time off
and extended illness bank benefits or vacation/sick leave benefits as set forth
in the Handbook. Executive will be allowed up to three weeks of vacation
annually, and up to six days of sick leave annually, or their equivalent in
PTO/EIB.


B.           Health and Hospitalization Insurance.  Executive shall be afforded
health and hospitalization insurance coverage pursuant to the Company's plans
afforded other employees, with the Company paying health and hospitalization
insurance premiums for Executive’s individual coverage.


C.           Other Benefits.  Executive shall also be afforded the right to
participate in any other benefit plans now or later available to other Company
employees.


D.           401K.  Executive shall be entitled to participate in Company's 401K
savings plan, on the basis of the same availability to other Company employees.


E.           Automobile.  Company has a motor vehicle for company use. The
vehicle will be used for administrative purposes by Executive and other Company
employees primarily, but may be used by Executive for personal use.  A mileage
log shall be kept by Executive noting all business use and personal use miles,
and this log shall be utilized to do a personal value calculation to be
reflected on Executive's W-2 form each year.
 
F.           Expense Reimbursement.   Executive shall be entitled to
reimbursement for all reasonable expenses, including travel and entertainment,
incurred by Executive in the performance of Executive's duties pursuant to
policies adopted by the Board. Executive will maintain records and written
receipt as required by the Company policy and reasonably requested by the board
of directors to substantiate such expenses.
 
 
3

--------------------------------------------------------------------------------

 
 
G.           Miscellaneous.  Company will provide Executive with a cellular
phone and service plan, personal computer, PDA, and such other equipment and
tools as are reasonably necessary for Executive to perform Executive's
duties.  Company shall reimburse Executive or pay dues or fees incurred by
Executive in ethanol industry related programs, organizations, and education
programs as the Company may, from time to time, authorize Executive to
participate in.  Executive is authorized and directed to involve himself in and
participate in the activities of such organizations related to the ethanol
industry as Executive, in his reasonable discretion, and such other
organizations related to the ethanol industry as Executive, in his reasonable
discretion, deems appropriate and necessary, and such activities shall be
regarded as part of Executive's duties as Chief Executive Officer.
 
5.           TERM AND TERMINATION.


A.           Term. The term of Executive's employment with the Company pursuant
to this Agreement shall commence on the Start Date, and it shall continue in
effect for a period terminating on December 31, 2010 (the “Termination Date”),
unless earlier terminated as provided in this Agreement.  On the Termination
Date, this Agreement and Executive’s employment with the Company shall terminate
without any further action, but may be renewed or extended upon the mutual
written agreement of Executive and Company.  In the sixty- (60-) day period
preceding the Termination Date, or earlier as agreed to by the parties, Company
and Executive will engage in good faith discussions regarding extension of this
Agreement and Executive's employment with the Company.


B.           Termination By Company Without Cause.  Notwithstanding any
provision of this Agreement or applicable law to the contrary, Executive's
employment with the Company and this Agreement may be terminated by the Company,
acting by and through the Board, at any time prior to the Termination Date
without Cause (as that term is defined herein), in its sole discretion and at
its election, effective upon sixty (60) days’ prior written notice to Executive
or such later date as determined by the Board.  In the event of such
termination, the Company shall pay to Executive a sum equal to six months of his
then annual salary (the “Severance Payment”).  In the event of termination
pursuant to this section, Company’s sole obligation will be to pay the Severance
Payment and Executive’s salary at the pro-rated Base Salary to the termination
date included in Executive's original termination notice. As a condition to
receiving the Severance Payment, Executive will execute and deliver to Company a
release of all claims against Company, its officers, trustees, employees,
affiliates, or other agents or representatives from any and all legal and
equitable claims, of any nature whatsoever.


C.           Termination By Employee.  Executive's employment with the Company
and this Agreement may be terminated by Executive at any time prior to the
Termination Date, effective upon sixty (60) days' prior written notice to the
Company. This Agreement and Executive’s employment with the Company will be
deemed terminated by Employee upon the occurrence of any of the following
events: (i) the death of Executive; or (ii) Executive's inability to carry on
the essential functions of his usual and customary duties, because of illness or
sickness, for a period of an aggregate six (6) months.  In the event of
termination pursuant to this section, Company’s sole obligation will be to pay
Executive’s salary at the pro-rated Base Salary to the termination date included
in Executive's original termination notice or the date of death or disability.
 
 
4

--------------------------------------------------------------------------------

 

D.           Termination by Company for Cause.  In the event that Executive is
in breach of any obligation owed Company in this Agreement, or engages in any of
the following conduct which shall constitute "Cause," then Company shall have
the right, at its discretion, to terminate this Agreement and Executive's
employment with the Company upon five (5) days' written notice to Executive.


Grounds for termination of this Agreement and Executive's employment with the
Company, for Cause, includes:


i.           Executive habitually and willfully neglects the duties to be
performed by him;


ii.          Executive engages in any conduct which is dishonest, or disloyal to
Company, or materially damages the reputation or standing of the Company;


iii.         Executive is convicted of any crime involving theft or dishonesty,
or comprising a felony level offense;


iv.         Executive violates material Company rules, regulations, directives,
or policies;


v.          Executive engages in conduct unbecoming an officer position which
materially impairs the Company's operations or Executive's effectiveness in his
work;


vi.         Other good and sufficient grounds constituting similar serious
misconduct.


Except for termination on the basis of Subdivisions D(ii), D(iii), or D(iv),
Executive's employment shall not be terminated upon any of the above specified
grounds constituting Cause, unless he shall have failed to correct a deficiency
to the satisfaction of Company, at its discretion, after having been given
written notice of the specified items of nonperformance and a reasonable amount
of time, not to exceed thirty (30) days within which to correct the claimed
failure to perform.  Any recurrence of conduct for which notice was previously
given shall constitute grounds for immediate termination.


In event of termination of this Agreement pursuant to this section, Company's
sole obligation will be to pay Executive’s then earned salary at the pro-rated
Base Salary to the termination date.


6.           BOARD MEETING ATTENDANCE.


Executive shall be notified of and attend all annual, regular, and special
meetings of the Board, but in a non-voting capacity.


7.           SUCCESSOR TRANSITION.


Executive shall assist Company in transitioning to Executive's successor to the
Chief Executive Officer positions as reasonably requested by the Company.
 
 
5

--------------------------------------------------------------------------------

 

8.           CONFIDENTIAL INFORMATION; INTELLECTUAL PROPERTY.


In connection with this Agreement, and as a condition to Company continuing to
employ Executive, Executive will execute and deliver a confidential information
and intellectual property agreement under which Executive will agree (i) during
the term of his employment with the Company and thereafter, to not use any
Company information, except for the purposes of performing his duties and
services for the Company, and never in competition with the Company; and (ii)
that all developments, know-how, research, processes, or other concepts
developed by Executive during the course and scope of his employment with
Company, shall be the exclusive property of the Company.


A breach of said companion agreement will be a breach of this Agreement. The
obligations of Executive under this section shall survive termination of this
Agreement.


9.           NON-COMPETITION; NON-SOLICIT.


As a condition of this Agreement and the arrangements set forth herein, Hicks
agrees to a non-competition and non-solicit arrangement under which Hicks agrees
that for a period of two (2) years after the termination of Hick's employment
with the Company,  i) Hicks will not consult for, be employed with, or otherwise
perform services for, any person or entity in the ethanol business within a
geographic area as follows:  any area located within 100 miles of any outer city
limit of Fergus Falls, MN; and ii) that Hicks will not, directly or indirectly,
solicit any customer, supplier, employee, or other representative of the Company
to withdraw, curtail, or cancel its business with the Company, or leave the
employ of the Company, as the case may be.  The obligations of Executive under
this section shall survive termination of this Agreement.  An express condition
of the effectiveness of the foregoing provisions is payment to Executive of the
Severance Payments .  In the event that the Severance Payment is not made,
Executive shall be released from provisions of this Section 9.




10.           MISCELLANEOUS.


A.           Notices.  Any notice required by this Agreement or given in
connection with it, shall be in writing and shall be given to the appropriate
party by personal delivery, or by certified mail, postage prepaid, and return
receipt requested, or by recognized, national overnight delivery services;
 
If to Company:
Otter Tail Ag Enterprises, LLC
 
24096 170th Ave
 
Fergus Falls, MN 56537
   
If to Executive:
Anthony Hicks
 
24096 170th Ave
 
Fergus Falls, MN 56537

 
Notice given by certified mail shall be deemed given five (5) days after the
notice is deposited in the mail.  All other forms of notice shall be deemed
given on the date of personal delivery or the date of the overnight
delivery.  If either party desires to change their address for notice purposes,
prior notice of such address change shall be given to the other party as set
forth in this section.
 
 
6

--------------------------------------------------------------------------------

 

B.           Final Agreement.  This Agreement and any other agreements referred
to herein are the entire agreement of the parties relating to the subject matter
hereof, and supersede all prior understandings or agreements on the subject
matter hereof.  This Agreement may be modified, waived, amended, or altered only
by a further writing that is duly executed by both parties.


C.           Governing Law And Jurisdiction.  This Agreement shall be construed
and enforced in accordance with the laws of the state of Minnesota, without
regard to choice of law or conflict of law provisions.  Each party consents to
the state courts of Minnesota, Otter Tail County, as exclusive jurisdiction and
venue to determine any disputes and hear any proceedings related to or arising
from this Agreement or the parties' employer/employee relationship, subject to
the Dispute Resolution provisions of Subdivision G below.  The parties waive any
argument or objection to such jurisdiction and venue and agree that it is
mutually convenient.


D.           Headings.  Headings used in this Agreement are provided for
convenience only and shall not be used to construe meaning or intent.


E.           No Assignment.  Neither this Agreement nor any or interest in this
Agreement may be assigned by Executive without the prior express written
approval of Company, which may be withheld by Company at Company's absolute
discretion.


F.           Severability.  If any term of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, then this Agreement,
including all of the remaining terms, will remain in full force and effect as if
such invalid or unenforceable term had never been included.


G.           Dispute Resolution.  For purposes of this provision, the term
“dispute” means any and all disputes between Company, including its officers,
governors, employees, on the one hand; and Executive, on the other hand, arising
out of or relating to the making, performance, interpretation, or application of
this Agreement, or in any way relating to, concerning, or arising from
Executive's employment with the Company, or the termination of this Agreement or
Executive's employment with the Company, and specifically includes, without
limitation, any claim that a termination of employment by Company was not for
cause, that Executive was constructively discharged or terminated, or otherwise.


If a dispute arises, the parties agree first to try in good faith for a period
of sixty (60) days to settle the dispute by mediation under the Commercial
Mediation Rules of the American Arbitration Association, before resorting to
arbitration.  Thereafter, any remaining unresolved dispute, controversy or claim
shall be submitted to binding arbitration pursuant to the Commercial Arbitration
Rules of the American Arbitration Association as modified by this Section;
PROVIDED, that this Section shall not require use of the American Arbitration
Association (only that such Rules as modified by this Section shall be
followed).  The arbitration shall be conducted in the State of Minnesota.  Any
award rendered shall be final and conclusive upon the parties and a judgment
thereon may be entered in any court having competent jurisdiction.  The parties
shall (i) agree upon and appoint as the arbitrator a retired former trial Judge
in Minnesota; (ii) direct the arbitrator to follow substantive rules of law and
the Federal Rules of Evidence; (iii) allow for the parties to conduct discovery
pursuant to the rules then in effect under the Federal Rules of Civil Procedure
for a period not to exceed 60 days; (iv) require the testimony to be
transcribed; and (v) require the award to be accompanied by findings of fact and
a statement of reasons for the decision.  The cost and expense of the arbitrator
and location costs shall be borne equally by the parties to the dispute.  All
other costs and expenses, including reasonable attorney's fees and expert's
fees, of all parties incurred in any dispute which is determined and/or settled
by arbitration pursuant to this Section shall be borne by the party incurring
such cost and expense. Except where clearly prevented by the area in dispute,
the parties agree to continue performing their respective obligations under this
Agreement while the dispute is being resolved.
 
 
7

--------------------------------------------------------------------------------

 

H.           Surrender of Records and Property.  Upon termination of employment
with the Company, Executive must deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, calculations or copies thereof, which are the property of
the Company or which relate in any way to the business, products, practices or
techniques of the Company, and all other property of the Company such as keys,
computers, cell phones and other tools of the trade, trade secrets and
confidential information of the Company, including, but not limited to, all
documents which in whole or in part contain any trade secrets or confidential
information of the Company, which in any of these cases are in his possession or
under his control.  Notwithstanding the foregoing, at no cost to Executive,
Executive shall be permitted to retain his cellular phone and phone number, with
the requirement that Executive is responsible for service plans after any date
of termination.  Additionally, at no cost to Executive, Executive shall be
permitted to retain his personal notebook computer, on the condition that
Executive pays the cost of cleansing the computer of any Company information,
which cleansing shall be done as directed by the Company.


I.           Restatement and Amendment.  This Agreement amends and fully
restates the prior agreement entered into between the parties dated December 1,
2008.  As of September 9, 2009, the terms and conditions of this Agreement shall
govern the parties relationship.


IN WITNESS WHEREOF, the Executive and the Company enter into this Agreement
dated effective the 9th day of September, 2009.



     
OTTER TAIL AG ENTERPRISES, LLC
                         
By
   
     
Its Board Chair
     
Date:
   
         
     
     
Anthony Hicks
     
Date:
     
     

 
 
8

--------------------------------------------------------------------------------

 
 